         Case 1:15-cv-08307-PAE Document 234 Filed 11/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




                                                                  13-md-2481 (PAE)
                                                                  14 Civ. 211 (PAE)
 IN RE ALUMINUM WAREHOUSING                                       14 Civ. 217 (PAE)
 ANTITRUST LITIGATION                                             14 Civ. 3116 (PAE)
                                                                  14 Civ. 6849 (PAE)
                                                                  15 Civ. 8307 (PAE)

                                                                        ORDER



PAUL A. ENGELMAYER, District Judge:

        The Court has received defendants’ letter motion to file under seal their reply to

plaintiffs’ response to defendants’ statement of undisputed material facts. Having reviewed the

proposed redactions, the Court grants defendants’ request.

       The Clerk of Court is respectfully directed to close the motions pending at docket 1304 in

13-md-2481, docket 242 in 14 Civ. 211, docket 267 in 14 Civ. 217, docket 458 in 14 Civ. 3116,

docket 177 in 14 Civ. 6849, and docket 231 in 15 Civ. 8307.



                                                             PaJA.�
       SO ORDERED.

                                                             ____________________________
                                                             Paul A. Engelmayer
                                                             United States District Judge


Dated: November 23, 2020
       New York, New York
